Blatchford, Justice.
I concur with the district judge in holding ’that the sections of the Revised Statutes on which these suits are founded apply to these vessels, although it is not shown that they were engaged in transporting passengers or freight passing between places outside the state of New York and places within that state. They were at> the time engaged in carrying passengers on the waters of Jamaica bay, which were public navigable waters of the United States, because they were open to the Atlantic ocean, and were thus a highway over which commerce might be carried on with other states and foreign countries. They were such waters as section MOO embraces. Congress undertook to assert its power of regulating vessels navigating such waters, and, under the grant of the power of regulating such commerce, it could prescribe what number of passengers vessels navigating Jamaica bay should carry.
I also concur with the district judge in the view that, as these vessels obtained certificates of inspection as general passenger boats, and not as ferry-boats, their character was thereby fixed; and their use on a ferry, if this transit was a ferry, did not make them ferry-boats, quoad the statute, or bring them within the exception in section 4464, or free them from the penalties imposed by section 4465.
In the case of The Hazel Kirke there must be a decree for the libel-ant for $2,803.95, and his costs in the district court, taxed at $58.05, and his costs in this court to be taxed; and in the case of The Rosa there must be a decree for the libelant for $1,236.15, and his costs in the district court, taxed at $58.05, and his costs in this court to be taxed.